Order unanimously affirmed without costs. Memorandum: The determination to award petitioner custody of her two children has a substantial basis in the record (see, Matter of Gloria S. v Richard B., 80 AD2d 72, 76). Because Family Court is "in the most advantageous position to evaluate the testimony, character, and sincerity of the parties” (DeJesus v DeJesus, 208 AD2d 587, 588; see, Eschbach v Eschbach, 56 NY2d 167), its findings are entitled to the greatest respect (see, Matter of Irene O., 38 NY2d 776, 777). (Appeal from Order of Oneida County Family Court, Flemma, J.—Custody.) Present—Denman, P. J., Pine, Fallon, Callahan and Balio, JJ.